— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Heller, J.), rendered February 14, 1983, convicting him of criminal sale of a controlled substance in the second degree and criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*581The defendant’s request for a charge as to the affirmative defense of duress (Penal Law § 40.00 [1]) was properly rejected, for, as the trial court observed in so ruling, the defendant’s testimony that he sold heroin to the undercover officer because he had been "threatened” did not form a sufficient factual predicate for such an instruction (see, People v Amato, 99 AD2d 495; People v Tayeh, 96 AD2d 1045; People v Irby, 61 AD2d 386, mod on other grounds 47 NY2d 894). Weinstein, J. P., Rubin, Spatt and Sullivan, JJ., concur.